Per Curiam.
Plaintiff recovered a judgment for damages against the defendants for breach of an oral logging contract. Defendants appeal.
This is a factual appeal wherein defendants claim *59there is insufficient evidence to support the findings of fact and conclusions of law entered by the trial court. We have carefully reviewed the entire record and conclude the findings are amply supported by the evidence. We will not substitute our findings for those of the trial court in such circumstance. Thorndike v. Hesperian Orchards, Inc., 54 Wn.2d 570, 343 P.2d 183 (1959). The findings of fact sustain the conclusions of law.
Judgment affirmed.